Old Mutual Funds II Supplement Dated March 12, 2010 This Supplement updates certain information contained in the currently effective Class A and Class C Shares Prospectus of Old Mutual Funds II dated July 29, 2009, as supplemented (the “Prospectus”).You should retain your Prospectus and any supplements for future reference. You may obtain an additional copy of the Prospectus free of charge by calling 888-772-2888 or via the Internet at oldmutualfunds.com. Approval of New Sub-Advisory Agreement with Dwight Asset Management Company LLC At a meeting of shareholders of the Old Mutual Cash Reserves Fund (the “Fund”) held on March 11, 2010, shareholders approved a new investment sub-advisory agreement with Dwight Asset Management Company LLC (“Dwight”).Dwight will commence portfolio management duties on behalf of the Fund on or around the close of business March 12, 2010 (the “Effective Date”).As of the Effective Date, all references to Wellington Management Company, LLP (“Wellington”) are deleted from the Prospectus and the following revisions to the Prospectus are effective: The following replaces in its entirety the paragraph under the section of the Prospectus entitled “Fund Summaries – Old Mutual Cash Reserves Fund – Main Investment Risks – Non-Diversified Fund Risk” on page 50: Industry and Sector Risk.Because the Fund normally focuses its investments more in the financial services industries than other industries, factors influencing the stability of those industries could have a significant negative effect on the Fund’s performance.These factors may include economic trends, government action, changes in interest rates, as well as the availability and cost of capital funds. The following replaces in its entirety the “Fees and Expenses Table” under the “Fund Summaries – Old Mutual Cash Reserves Fund” section of the Prospectus on page 52: Fees and Expenses Table CLASS A Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price and paid directly from your investment) None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price and paid directly from your investment) None Short Term Redemption/Exchange Fee (as a percentage of amount redeemed or exchanged and deducted directly from your investment) Not Applicable Maximum Account Fee (assessed annually on certain accounts under $1,000) $12.00 Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees(1) 0.18% Distribution (12b-1) Fees None Other Expenses Service Fees 0.25% Other Operating Expenses 3.58% Total Other Expenses 3.83% Total Annual Operating Expenses 4.01% Expense (Reduction)/Recoupment (3.46)% Net Annual Operating Expenses(2) 0.55% (1) The “Management Fees” information in the table includes fees for advisory and administrative services. (2) These are the expenses you should expect to pay as an investor in this Fund as a result of Old Mutual Capital’s contractual agreement to waive through December 31, 2011 that portion, if any, of the annual management fee payable by the Fund and to pay certain expenses of the Fund to the extent necessary to ensure that the total annual operating expenses (excluding brokerage costs, interest, taxes, litigation, indemnification, and extraordinary expenses) do not exceed 0.55% for Class A shares.In addition, Old Mutual Capital has agreed to separate limitations on the two components of the Fund’s total annual operating expenses:fund level expenses (e.g., management fees, custody fees, trustee fees) and class level expenses (e.g., distribution and/or service fees, transfer agency fees, state registration costs, printing and distribution costs).Fund level expenses are limited to 0.20% and class level expenses are limited to 0.35% for the Fund’s Class A shares.Old Mutual Capital’s agreement to limit fund level and class level expenses may result in Old Mutual Capital waiving fees or reimbursing Fund expenses even though the Fund’s total annual operating expenses are below the annual operating expense limit.Old Mutual Capital may be entitled to reimbursement of any fees waived or expenses absorbed through December 31, 2008, in any fiscal year in which the Fund’s total assets are greater than $75 million, its operating expenses are less than the applicable expense limits, and the reimbursement is made within three years after the fees were waived or expenses absorbed.Thereafter, Old Mutual Capital may seek reimbursement of fees waived or expenses absorbed within three years after the fees were waived or expenses absorbed, if such reimbursement does not cause the operating expenses of the Fund in the year of reimbursement to exceed the expense limitation in effect in the year for which fees or expenses are being reimbursed. Old Mutual Capital contractually agreed to limit the operating expenses of the Fund (excluding brokerage costs, interest, taxes, litigation, indemnification, and extraordinary expenses) to an annual rate of 3.00% for Class A shares, effective January 1, 2012 through December 31, 2020.Old Mutual Capital is entitled to reimbursement from the Fund of any fees waived pursuant to this arrangement if such reimbursement does not cause the operating expenses of the Fund in the year of reimbursement to exceed the expense limitation in effect in the year for which fees are being reimbursed and the reimbursement is made within three years after the expenses were reimbursed. Old Mutual Capital voluntarily agreed to reimburse expenses to the extent necessary to assist the Fund in maintaining a minimum yield of 0.0% for the Fund’s Class A shares.There is no guarantee that the Fund will maintain this yield.The agreement to reimburse expenses is voluntary and may be modified or discontinued by Old Mutual Capital at any time. The following replaces in its entirety the “Your Cost” table under the “Fund Summaries – Old Mutual Cash Reserves Fund” section of the Prospectus on page 53: Your Cost 1 Year 3 Years 5 Years 10 Years Class A $56 $695 $1,360 $3,143 The following replaces in their entirety the “Performance Example” tables under the “Fund Summaries – Old Mutual Cash Reserves Fund” section of the Prospectus on page 54: Class A Shares Initial Hypothetical $10,000 Investment 5% Assumed Rate of Return Year Cumulative Return Before Fees & Expenses Annual Expense Ratio Cumulative Return After Fees, Expense & Sales Load Hypothetical Year-End Balance After Fees & Expenses Annual Fees & Expenses 1 5.00 % 0.55 % 4.45 % $10,445 $56 2 10.25 % 3.00 % 6.54 % $10,654 $316 3 15.76 % 3.00 % 8.67 % $10,867 $323 4 21.55 % 3.00 % 10.84 % $11,084 $329 5 27.63 % 3.00 % 13.06 % $11,306 $336 6 34.01 % 3.00 % 15.32 % $11,532 $343 7 40.71 % 3.00 % 17.63 % $11,763 $349 8 47.75 % 3.00 % 19.98 % $11,998 $356 9 55.13 % 3.00 % 22.38 % $12,238 $364 10 62.89 % 3.00 % 24.83 % $12,483 $371 Total Gain After Fees & Expenses $2,483 Total Annual Fees & Expenses $3,143 The following is added following the section of the Prospectus entitled “More About the Funds – Investment Strategies and Risks – Dwight’s Investment Strategies –Old Mutual Dwight Intermediate Fixed Income Fund and Old Mutual Dwight Short Term Fixed Income Fund” on page 66: Dwight’s Investment Strategies – Old Mutual Cash Reserves Fund Dwight monitors a wide range of economic and financial factors to evaluate the creditworthiness, liquidity and relative value of money market securities.
